DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment 
Applicant's response to the last Office Action, filed on 11/8/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 58, 69, 70 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 23, 58, 69, 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following claims 12, 23, 58, 69, 70 elements were not described in the original specification: “(ii) that track record is then linked to one or more higher-level track records for one or more higher-level objects, wherein the one or more higher level objects are not the one or more detected objects;”
Instead, the specification states in page 4 “a link between an object and a higher-level object, or their respective track records, is established when the probability that a detected object is associated with the higher-level object exceeds a threshold the probably is a function of one or more of: proximity; position, movement, trajectory, length, area, volume, angular position, colour, temperature e.g. heads and hands are linked to define a single higher level object – a person - if they are sufficiently close, or move in a consistent manner – ie are likely to belong to the same person”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim 12 element is vague and indefinite: “another person who is not the person”.  The examiner suggests the applicant properly distinguish the persons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58, 69, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814).

Regarding claim 58, Blumrosen teaches a computer vision process in which: (i) a track record for one or more detected objects is created, the track record defining metadata or parameters for the one or more detected objects, in which the track record relates to a person (see para. 0241, 0253, where Blumrosen discusses creating object branches related to a person);
(ii) that track record is then linked to one or more higher-level track records for one or more higher-level objects, wherein the one or more higher level objects are not the one or more detected objects (see figure 2, para. 0241, 0243, 0253, where Blumrosen discusses merging object branches related to a high person and a low level bag).
Blumrosen does not expressly teach in which the computer vision process is used to infer a need of the person to whom the track record relates; and a machine readable instruction is sent, depending on the need that has been inferred.  However, Iwase teaches in which the computer vision process is used to infer a need of the person to whom the track record relates; and a machine readable instruction is sent, depending on the need that has been inferred (see figure 2, col. 6 lines 23-40, col. 8 lines 9-13, where Iwase discusses an image sensor, inferring the action of a target, determining the need to move the camera position to properly track the person, and transmitting data.  The examiner suggest the applicant further define the “infer a need of the person”.  The element is very broad and may cover anything related to the person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen with Iwase to derive at the invention of claim 58.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen, while the teaching of Iwase continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen and 

Claim 69 is rejected as applied to claim 58 as pertaining to a corresponding non-transitory storage medium.

Regarding claim 23, Blumrosen teaches in which a higher-level object includes: a human who is not the person; or a human that is identified or named who is not the person; or a human who is not the person, wherein the human is classified as belonging to a specific category; or a human plus a specific kind of object; or a human plus a specific kind of environment; or a group of humans; or a group of humans identified or named; or a group of humans classified as belonging to a specific category; or a group of human beings plus a specific kind of object; a group of human beings plus a specific kind of environment; or any relationship between one or more humans, or parts of humans, and one or more objects; or any relationship between one or more humans, or parts of humans, and one or more environments; or any object which is not the person which is linked to another object (see figure 2, para. 0241, 0243, 0253, where Blumrosen discusses merging object branches related to a high person and a low level bag).
The same motivation of claim 58 is applied to claim 23.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen with Iwase to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to perform object tracking.  

s 59, 60, 62, 69, 2-4, 6-9, 13, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Divakaran et al. (US 2014/0347475).

Regarding claim 59, Blumrosen and Iwase do expressly teach implemented by a computer vision engine localized in a sensor or SoC.  However, Divakaran teaches implemented by a computer vision engine localized in a sensor or SoC (see figure 1, where Divakaran discusses camera sensor tracking objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 59.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Iwase, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the 

Regarding claim 60, Blumrosen and Iwase do expressly teach implemented by a computer vision engine localised in a camera or other device including a sensor, or in a hub or gateway connected to that device, or in a remote server, or distributed across any permutation of these.  However, Divakaran teaches implemented by a computer vision engine localised in a camera or other device including a sensor, or in a hub or gateway connected to that device, or in a remote server, or distributed across any permutation of these (see para. 0092, where Divakaran discusses desktop, laptop, tablet, smart phone, body-mounted device, wearable device).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 60.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Iwase, and Divakaran systems perform object tracking, therefore one of ordinary skill in 

Regarding claim 62, Blumrosen and Iwase do expressly teach in which no output of any video or still images for display on a monitor or screen and from which an individual can be identified is provided.  However, Divakaran teaches in which no output of any video or still images for display on a monitor or screen and from which an individual can be identified is provided (see para. 0035, where Divakaran discusses displaying tracked objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 62.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Iwase, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the 

Regarding claim 2, Blumrosen and Iwase do expressly teach in which the higher level track records are a hierarchical organisation of simpler track records.  However, Divakaran teaches in which the higher level track records are a hierarchical organisation of simpler track records (see para. 0056, where Divakaran discusses hierarchical association based tracker).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Divakaran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of inferring potential movements based on trajectory data to properly track important movements of objects across regions.  The Blumrosen, Iwase, and Divakaran systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Divakaran teaches in which the hierarchical organisation is dynamically created in real-time (see para. 0036-0037, where Divakaran discusses hierarchical association based live-stream, real- time tracker).
The same motivation of claim 2 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 4, Blumrosen and Iwase do expressly teach in which a track record is a record of events relating to an object and includes data for one or more of: presence, trajectory, pose, gesture or identity of that object.  However, Divakaran teaches in which a track record is a record of events relating to an object and includes data for one or more of: presence, trajectory, pose, gesture or identity of that object (see para. 0035, where Divakaran discusses hierarchical association based live-stream, real- time tracker of trajectories).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have 

Regarding claim 6, Blumrosen and Iwase do expressly teach in which a track record for an object is a first track record, wherein the first trace record enables information about that object to be inferred from a track record of a second object, and that first track record can be a higher-level track record or at the same level as the track record for that second object.  However, Divakaran teaches in which a track record for an object is a first track record, wherein the first trace record enables information about that object to be inferred from a track record of a second object, and that first track record can be a higher-level track record or at the same level as the track record for that second object (see para. 0099, where Divakaran discusses inferring spatial relationships between objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking 

Regarding claim 7, Blumrosen and Iwase do expressly teach in which, where a first object has a known size or shape, then information about the size or shape of a second object can be inferred from the track record of the first object.  However, Divakaran teaches in which, where a first object has a known size or shape, then information about the size or shape of a second object can be inferred from the track record of the first object (see para. 0099, where Divakaran discusses inferring spatial relationships between objects therefore detecting occluded objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking 

Regarding claim 8, Blumrosen and Iwase do expressly teach in which, where a second object is a car, or other object of generally known dimension(s), then information about the height of the person near the car or other object can be inferred from the track record of the second object.  However, Divakaran teaches in which, where a second object is a car, or other object of generally known dimension(s), then information about the height of the person near the car or other object can be inferred from the track record of the second object (see figure 4A, figure 5C, para. 0047, 0099, where Divakaran discusses detecting the height of a person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object tracking.


Regarding claim 9, Blumrosen and Iwase do expressly teach in which, where a first object has a known relationship to a second object, then information about the presence of the first object can be inferred from the presence of the second object.  However, Divakaran teaches in which, where a first object has a known relationship to a second object, then information about the presence of the first object can be inferred from the presence of the second object (see para. 0099, where Divakaran discusses inferring spatial relationships between objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object tracking.


Regarding claim 13, Blumrosen and Iwase do expressly teach in which a track record for one or more higher-level object is linked to one or more track records for further higher-level objects.  However, Divakaran teaches in which a track record for one or more higher-level object is linked to one or more track records for further higher-level objects (see para. 0059, 0064, where Divakaran discusses linking tracks for objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object tracking.


Regarding claim 17, Blumrosen and Iwase do expressly teach teaches in which the number of links in a track record can adaptively change over time.  However, Divakaran teaches in which the number of links in a track record can adaptively change over time (see para. 0064, where Divakaran discusses adaptively linking or associating tracks for objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking 

Regarding claim 20, Blumrosen and Iwase do expressly teach in which a higher-level track record is created if the track records for several objects share sufficiently similar or otherwise related parameters.  However, Divakaran teaches in which a higher-level track record is created if the track records for several objects share sufficiently similar or otherwise related parameters (see para. 0064, where Divakaran discusses adaptively linking or associating tracks for objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each 

Regarding claim 21, Blumrosen and Iwase do expressly teach in which if the trajectory or pose of several humans, as defined in a track record for each human, is sufficiently similar, then a track record for a group consisting of those humans, is automatically created.  However, Divakaran discloses in which if the trajectory or pose of several humans, as defined in a track record for each human, is sufficiently similar, then a track record for a group consisting of those humans, is automatically created (see figure 9, where Divakaran discusses creating tracks for each object).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each 

Regarding claim 22, Blumrosen and Iwase do expressly teach in which examples of detected objects include: face, hands, head & shoulders, full figure, cars, other specific kinds of object.  However, Divakaran teaches in which examples of detected objects include: face, hands, head & shoulders, full figure, cars, other specific kinds of object (see para. 0042, where Divakaran discusses detecting vehicles).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Divakaran to derive at the invention of claim 22.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting possible actions of tracked objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have .



1 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Lipton et al. (US 2008/0018738).

Regarding claim 1, Blumrosen and Iwase do not expressly disclose, in which the computer vision process is used to infer an intent of the person to whom the track record relates, and a second machine readable instruction is then sent, depending on the intent that has been inferred.  However, Lipton teaches in which the computer vision process is used to infer an intent of the person to whom the track record relates (see para. 0162, where Lipton discusses tracking shopping and shoplifting of persons), and a second machine readable instruction is then sent (see para. 0047, where machine-readable instructions of a computer), depending on the intent that has been inferred (see para. 0204, where Lipton discusses detecting the number of times a person grabs an item off the shelf, the activity is then flagged as potential theft). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Lipton to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by using a video database.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Lipton continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of storing image data in a video database.  The .



5 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Buehler (US 2007/0182818).

Regarding claim 5, Blumrosen and Iwase do not expressly disclose in which the track record is stored in a MySQL-type database, correlated with a video database.  However, Buehler teaches in which the track record is stored in a MySQL-type database, correlated with a video database (see para. 0039, where Buehler discusses MySQL database with video database).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Buehler to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by using a video database and MySQL database.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Divakaran and Iwase, while the teaching of Buehler continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of storing image data in a video database and MySQL database.  The Blumrosen, Iwase, and Buehler systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Hua et al. (US 8649594).

Regarding claim 10, Blumrosen and Iwase do not expressly disclose in which a link between an object and a higher-level object, or their respective track records, is established when the probability that a detected object is associated with the higher-level object exceeds a threshold.  However, Hua teaches in which a link between an object and a higher-level object, or their respective track records, is established when the probability that a detected object is associated with the higher-level object exceeds a threshold (see col. 5 lines 1-16, col. 6 lines 29-33, where Hua discusses probability that the object is a human). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Hua to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by using a probability threshold to associate objects in track records.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Hua continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using probability calculations to determine whether objects are associated between tracks.  The Blumrosen, Iwase, and Hua systems perform object tracking, therefore one of ordinary skill in the art would have 

Regarding claim 11, Hua teaches in which the probability is a function of one or more of: proximity; position, movement, trajectory, length, area, volume, angular position, colour, temperature (see col. 8 lines 9-38, where Hua discusses color and movement taken into account to determine the likelihood an object is a human).
The same motivation of claim 10 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Hua to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 12, Hua teaches in which heads and hands are linked to define a single higher level object, another person who is not the person, if they are sufficiently close, or move in a consistent manner (see col. 5 lines 1-16, col. 6 lines 29-33, col. 8 lines 9-38, where Hua discusses probability that the object is a human).
The same motivation of claim 10 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Hua to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object tracking.  


s 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Ruf et al. (US 9786059).

Regarding claim 14, Blumrosen and Iwase do not expressly disclose in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to a detected object, or its track record, in a lower-level track record.  However, Ruf teaches in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to a detected object, or its track record, in a lower-level track record (see col. 15 lines 10-13, col. 15 lines 54-64, where Ruf discusses an empty slot for object detection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Ruf to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by linking objects to an empty database que.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Ruf continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether there is an empty track record to properly track objects across regions.  The Blumrosen, Iwase, and Ruf systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of 

Regarding claim 15, Blumrosen and Iwase do not expressly teach in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to an object at the same level. However, Ruf teaches in which track records include slots, in which empty slots in a higher-level track record for a higher-level object are reserved to establish links to an object at the same level (see col. 15 lines 10-13, col. 15 lines 54-64, where Ruf discusses an empty slot for object detection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Ruf to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by linking objects to an empty database que.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Ruf continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether there is an empty track record to properly track objects across regions.  The Blumrosen, Iwase, and Ruf systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of 

Regarding claim 18, Blumrosen and Iwase do not expressly teach in which track records include slots, in which, if a higher-level track record for a higher level object has an empty slot for a specific kind of object, then the system searches for detected objects are searched for that are candidates to be linked to that empty slot.  However, Ruf teaches in which track records include slots, in which, if a higher-level track record for a higher level object has an empty slot for a specific kind of object, then the system searches for detected objects are searched for that are candidates to be linked to that empty slot (see col. 15 lines 10-13, col. 15 lines 54-64, where Ruf discusses an empty slot for object detection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Ruf to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by linking objects to an empty database que.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Ruf continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining whether there is an empty track record to properly track objects across regions.  The Blumrosen, Iwase, and Ruf systems .




16 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Moriguchi et al. (US 2015/0019161).

Regarding claim 16, Blumrosen and Iwase do not expressly disclose in which the number of links in a track record is predetermined.  However, Moriguchi teaches in which the number of links in a track record is predetermined (see para. 0079, where Moriguchi discusses the number of trajectory links).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Moriguchi to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by using a predetermined number of linked track records.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Moriguchi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a predetermined number of linked track records to properly track objects across regions.  The Blumrosen, Iwase, and Moriguchi systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


s 19, 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Eaton et al. (US 2009/0016599).

Regarding claim 19, Blumrosen and Iwase do not expressly disclose in which, if one detected object disappears, but the associated higher level object is still being tracked, then if the detected object is re-detected, the detected object can be rapidly re-associated with that higher-level object.  However, Eaton teaches in which, if one detected object disappears, but the associated higher level object is still being tracked, then the detected object is re-detected, the detected object can be rapidly re-associated with that higher-level object (see para. 0041, where Eaton discusses if after such a temporary disappearance, the object continues to be identified as the same object, its trajectory continues until the object fully disappears from the scene, or alternatively, stops for a period of time).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Eaton to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by iteratively detecting track records.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Eaton continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of repeating the detection of track records to properly track objects across regions.  The Blumrosen, Iwase, and Eaton systems perform object 

Regarding claim 39, Blumrosen and Iwase do not expressly teach in which a track record includes one or more complex events, which are each formed from an analysis of simpler events.  However, Eaton teaches in which a track record includes one or more complex events, which are each formed from an analysis of simpler events (see figure 8A, para. 0070, 0085, where Eaton discusses a series of simple primitive events that define a complex event).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Eaton to derive at the invention of claim 39.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting multiple simple actions that are accumulated to form a complex action.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Eaton continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adding simple movements that form a complex movement to properly track important movements of objects across regions.  The Blumrosen, Iwase, and Eaton systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success 

Regarding claim 40, Eaton teaches in which a complex event is formed from a sequence of simpler events (see figure 8A, para. 0070, 0085, where Eaton discusses a series of simple primitive events that define a complex event).
The same motivation of claim 39 is applied to claim 40.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Eaton to derive at the invention of claim 40.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 41, Eaton teaches in which complex events are a hierarchical organisation of simpler events (see figure 8A, para. 0070, 0085, where Eaton discusses a series of simple primitive events that define a hierarchical more complex event).
The same motivation of claim 39 is applied to claim 41.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Eaton to derive at the invention of claim 41.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 42, Eaton teaches in which complex events are dynamically created in real-time and are not predetermined (see figure 8A, para. 0070, 0085, where Eaton discusses define a hierarchical more complex events based on detected simple events).


Regarding claim 43, Eaton teaches in which a sequence of area change events for a detected object is interpreted as the complex event of the object approaching or leaving (see figure 8A, para. 0070, 0085, where Eaton discusses define a hierarchical more complex events based on detected simple events, such as when a vehicle completes its trajectory, i.e., leaves the scene, the corresponding primitive event symbol stream could include following primitive event symbols: "appears," "moves,” “turns," "stops," "parks," "moves," and "disappears").
The same motivation of claim 39 is applied to claim 43.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Eaton to derive at the invention of claim 43.  The result would have been expected, routine, and predictable in order to perform object tracking.  







s 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Eaton et al. (US 2009/0016599) in view of Guan (US 2010/0027892).

Regarding claim 44, Blumrosen, Iwase, and Eaton do not expressly disclose in which complex events define gestures to which meaning is attributed.  However, Guan teaches in which complex events define gestures to which meaning is attributed (see para. 0054, 0138, where Guan discusses a sequence of points that define gestures). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen, Iwase, and Eaton with Guan to derive at the invention of claim 44.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen, Iwase, and Eaton in this manner in order to improve object tracking by detecting multiple simple actions that are accumulated to form a complex gesture action.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen, Iwase, and Eaton, while the teaching of Guan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adding simple movements that form a complex gesture movement to properly track important movements of objects across regions.  The Blumrosen, Iwase, Eaton, and Guan systems perform object tracking, therefore one of ordinary skill in the art would have reasonable 

Regarding claim 45, Blumrosen, Iwase, and Eaton do not expressly disclose in which complex events describe, classify or infer a person's behaviour or intent or needs. However, Guan teaches in which complex events describe, classify or infer a person's behaviour or intent or needs (see para. 0054, 0138, where Guan discusses a sequence of points that define gestures).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen, Iwase, and Eaton with Guan to derive at the invention of claim 45.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen, Iwase, and Eaton in this manner in order to improve object tracking by detecting multiple simple actions that are accumulated to form a complex events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen, Iwase, and Eaton, while the teaching of Guan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adding simple movements that form a complex events to properly track important movements of objects across regions.  The Blumrosen, Iwase, Eaton, and Guan systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
63 is rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Markovic et al. (US 7961174).

Regarding claim 63, Blumrosen and Iwase do not expressly disclose in which the identity or specific appearance of a person is obfuscated, for example being replaced by a generic avatar.  However, Markovic teaches in which the identity or specific appearance of a person is obfuscated, for example being replaced by a generic avatar (see figure 8d, where Markovic discusses a person is partially occluded in the field of view, the resulting avatar is complete).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Markovic to derive at the invention of claim 63.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by replacing occluded regions with an avatar to properly display and track objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Markovic continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of replacing occluded regions of an object with an avatar to assist the display of track objects across regions.  The Blumrosen, Iwase, and Markovic systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for .
70 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US 2014/0347475) in view of Lipton et al. (US 2008/0018738) in view of Blumrosen et al. (US 2014/0266860).

Regarding claim 70, Divakaran teaches (i) create a track record for one or more detected objects, the track record defining metadata or parameters for the one or more detected objects, in which the track record relates to a person (see para. 0056, 0088, where Divakaran discusses tracking pedestrians);  and wherein the device is one of the following products: camera; cloud camera; smart door bell; light switch; garage entry system; non-camera sensor based system; fire alarm sensor or alarm; TV; thermostat; coffee machine; light bulb; music steaming device; fridge; oven; microwave cooker; washing machine; any smart device; any wearable computing device; JoT device,; smartphone; tablet; any portable computing device (see para. 0092, where Divakaran discusses desktop, laptop, tablet, smart phone, body-mounted device, wearable device).
 Divakaran does not expressly teach (ii) link that track record to one or more higher-level track records for one or more higher-level objects, and infer a need of the person to whom the track record relates, and to send a machine readable instruction, depending on the need that has been inferred
However, Lipton teaches (ii) link that track record to one or more higher-level track records for one or more higher-level objects, and infer a need of the person to whom the track record relates, and to send a machine readable instruction, depending on the need that has been inferred (see para. 0204, where Lipton discusses detecting the number of times a person grabs an item off the shelf, the activity is then flagged as potential theft). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Divakaran in this manner in order to improve object tracking by using a video database.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Divakaran, while the teaching of Lipton continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of storing image data in a video database.  The Divakaran and Lipton systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Divakaran and Lipton do not expressly teach wherein the one or more higher level objects are not the one or more detected objects.  However, Blumrosen teaches wherein the one or more higher level objects are not the one or more detected objects (see figure 2, para. 0241, 0243, 0253, where Blumrosen discusses merging object branches related to a high person with a low level bag).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Divakaran and Lipton with Blumrosen to derive at the invention of claim 70.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Divakaran and Lipton in this manner in order to improve object tracking by using a video database.  Furthermore, the prior art collectively includes each element claimed .

s 71, 72 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrosen et al. (US 2014/0266860) in view of Iwase et al. (US 8115814) in view of Leung et al. (US 2017/0344832).

Regarding claim 71, Blumrosen and Iwase do not expressly teach wherein the need is a need for assistance.  However, Leung teaches wherein the need is a need for assistance (see para. 0084, where Leung discusses an alarm based on a person motionless on the floor).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Leung to derive at the invention of claim 71.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Blumrosen and Iwase in this manner in order to improve object tracking by detecting multiple simple actions that are accumulated to form a complex action.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blumrosen and Iwase, while the teaching of Leung continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adding simple movements that form a complex movement to properly track important movements of objects across regions.  The Blumrosen, Iwase, and Leung systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Regarding claim 72, Leung teaches wherein the need for assistance is detected by detecting the person lying motionless on a floor, or lying down but waving their arms (see para. 0084, where Leung discusses an alarm based on a person motionless on the floor).
The same motivation of claim 71 is applied to claim 72.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Blumrosen and Iwase with Leung to derive at the invention of claim 72.  The result would have been expected, routine, and predictable in order to perform object tracking.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663